DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1.
Pending: 1-6.
IDS
Applicant’s IDS(s) submitted on 10/07/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Double Patenting
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1-6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-6 of prior U.S. Patent No. 10,830,619 (“619 Patent”) . This is a statutory double patenting rejection.
Instant Application Claim(s)
 ‘619 Patent Claim(s)
1. A system, comprising: a first transducer operable to transmit a first signal having a first frequency at a first time and receive a second signal at a second time; a second transducer spaced apart from the first transducer and operable to receive the first signal and transmit the second signal having the first frequency; and a signal processing circuit communicatively coupled to the first transducer and the second transducer, the signal processing circuit operable to: determine a first envelope of the first signal and a second envelope of the second signal; determine a first threshold crossing of the first envelope to an adaptive threshold; determine a second threshold crossing of the second envelope to the adaptive threshold; shifting the first envelope based in part on a time difference between the first threshold crossing and the second threshold crossing; and calculate a flow rate of a material based in part on the shifted first envelope and the second envelope.
1. A system, comprising: a first transducer operable to transmit a first signal having a first frequency at a first time and receive a second signal at a second time; a second transducer spaced apart from the first transducer and operable to receive the first signal and transmit the second signal having the first frequency; and a signal processing circuit communicatively coupled to the first transducer and the second transducer, the signal processing circuit operable to: determine a first envelope of the first signal and a second envelope of the second signal; determine a first threshold crossing of the first envelope to an adaptive threshold; determine a second threshold crossing of the second envelope to the adaptive threshold; shifting the first envelope based in part on a time difference between the first threshold crossing and the second threshold crossing; and calculate a flow rate of a material based in part on the shifted first envelope and the second envelope.

2. The system of claim 1, wherein the adaptive threshold is adaptive to a temperature of the material.
2. The system of claim 1, wherein the adaptive threshold is adaptive to a temperature of the material.
3. The system of claim 1, wherein the first transducer is affixed to a pipe, and wherein the second transducer is spaced apart from the first transducer and affixed to the pipe.
3. The system of claim 1, wherein the first transducer is affixed to a pipe, and wherein the second transducer is spaced apart from the first transducer and affixed to the pipe.
4. The system of claim 1, wherein the signal processing circuit is further operable to receive the first signal and the second signal.
4. The system of claim 1, wherein the signal processing circuit is further operable to receive the first signal and the second signal.
5. The system of claim 4, wherein the signal processing circuit comprises an analog-to- digital converter, the analog-to-digital converter is operable to sample the received first signal and the received second signal at a sampling frequency.
5. The system of claim 4, wherein the signal processing circuit comprises an analog-to-digital converter, the analog-to-digital converter is operable to sample the received first signal and the received second signal at a sampling frequency.
6. The system of claim 1, wherein the signal processing circuit comprises a buffer memory to store the sampled first signal and the sampled second signal.
6. The system of claim 1, wherein the signal processing circuit comprises a buffer memory to store the sampled first signal and the sampled second signal.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-6 of U.S. Patent No. 10,801,868 (“868 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other as disclosed in the table below.
Instant Application Claim(s)
 ‘868 Patent Claim(s)
1. A system, comprising: a first transducer operable to transmit a first signal having a first frequency at a first time and receive a second signal at a second time; a second transducer spaced apart from the first transducer and operable to receive the first signal and transmit the second signal having the first frequency; and a signal processing circuit communicatively coupled to the first transducer and the second transducer, the signal processing circuit operable to: determine a first envelope of the first signal and a second envelope of the second signal; determine a first threshold crossing of the first envelope to an adaptive threshold; determine a second threshold crossing of the second envelope to the adaptive threshold; shifting the first envelope based in part on a time difference between the first threshold crossing and the second threshold crossing; and calculate a flow rate of a material based in part on the shifted first envelope and the second envelope.
15. A system comprising: a first transducer arranged to transmit a first signal having a first frequency at a first time and receive a second signal at a second time; a second transducer spaced apart from the first transducer and arranged to receive the first signal and transmit the second signal having the first frequency; an analog-to-digital converter (ADC), coupled to the first transducer and the second transducer, to: receive, from the first transducer, a second signal through a material; receive, from the second transducer, a first signal through the material; sample the received first signal at a second frequency to produce a first sampled signal; and sample the received second signal at the second frequency to produce a second sampled signal; and a processing circuit to: determine a first envelope of the first sampled signal; determine a second envelope of the second sampled signal; determine a first time between the first envelope crossing a threshold and the second envelope crossing the threshold; determine an in-phase signal from the first ultrasonic signal; determine a quadrature signal from the second ultrasonic signal; determine a second time between the first and second envelopes using the in-phase signal and the quadrature signal; and determine a velocity of the material based in part on an angle from the first transducer and the second transducer to a pipe wall, distance between the first transducer and the second transducer, the first time, and the second time.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov